 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 729 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Bereuter (for himself and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the 50th anniversary of the food aid programs established under the Agricultural Trade Development and Assistance Act of 1954. 
  
Whereas, in the aftermath of the Second World War, many countries did not have sufficient cash to buy the agricultural commodities needed to feed the people of those countries, especially in war-torn Europe and Asia; 
Whereas, during the term of President Dwight David Eisenhower, it became apparent that the abundance of food available in the United States could be used as an instrument in building a durable peace after the Second World War; 
Whereas a concessional credit program was established under title I of the Agricultural Trade Development and Assistance Act of 1954 (commonly known as P.L. 480) (7 U.S.C. 1701 et seq.), signed into law on July 10, 1954, to allow for sales of agricultural commodities from the United States to developing countries for dollars on generous credit terms or for local currencies, with proceeds to be used by participating governments or nongovernmental private entities to encourage economic development; 
Whereas since the enactment of the Agricultural Trade Development and Assistance Act of 1954, the title I program has facilitated sales of agricultural commodities from the United States, totaling an estimated $30,000,000,000 to nearly 100 countries; 
Whereas the Food for Peace program was established under title II of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1721 et seq.), to provide humanitarian assistance to poor and hungry people in developing countries, based on legislation originally introduced by Senator Hubert Humphrey; 
Whereas during the half-century since the establishment of the Food for Peace program, the United States Agency for International Development and the Department of Agriculture have worked together to provide 107,000,000 tons of food aid to developing countries, helping an estimated 3,400,000,000 people through 2003; 
Whereas the Government of the United States has depended on the commitment, skill, and experience of dozens of private voluntary organizations based in the United States, as well as the United Nations World Food Program, to carry out the Food for Peace program on the ground in developing countries; and 
Whereas a number of countries that were early beneficiaries of both programs have emerged as democracies and strong commercial trading partners, including South Korea, Taiwan, the Philippines, Thailand, Malaysia, Singapore, Mexico, and Turkey, in part as a result of development projects and food distribution programs conducted using agricultural commodities from the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)on the 50th anniversary of the date of enactment of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1691 et seq.), recognizes the United States Agency for International Development, the Department of Agriculture, and associated partners for— 
(A)providing emergency food assistance to address famine or other extraordinary relief requirements; 
(B)forging linkages between the abundance of food produced under the agricultural system of the United States and people in need of assistance throughout the world; 
(C)undertaking activities to alleviate hunger; 
(D)promoting economic, agricultural, educational, and community development in developing countries; 
(E)identifying the private partners capable of carrying out the mission of the programs established under that Act; 
(F)implementing procedures governing the use and evaluation of the programs and funds; and 
(G)overseeing the use of taxpayers dollars to carry out the programs; and 
(2)declares that the people of the United States should recognize— 
(A)the 50th anniversary of the establishment of the concessional credit program and the Food for Peace program under the Agricultural Trade and Development Act of 1954 (7 U.S.C. 1691 et seq.); and 
(B)the accomplishments of the United States Agency for International Development, the Department of Agriculture, and associated private voluntary organization and nongovernmental organization partners in alleviating hunger and poverty, bolstering development, and restoring hope around the world. 
 
